Citation Nr: 1621954	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  05-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral upper extremity neurological disorder, to include as secondary to a service-connected cervical spine or bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from August 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran testified during a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

In April 2014, the Board denied the Veteran's claim for entitlement to service connection for a bilateral upper extremity neurological disorder.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  Following the filing of a Joint Motion for Remand (JMR) that was later amended, the Court, in July 2015, issued an Order vacating the Board decision and remanding the matter.  The appeal was then returned to the Board for action consistent ith the JMR and Order.

The parties to the JMR essentially found the basis of remand is the Board's commission of administrative error in that the Board's discussion was inconsistent with its identification of the issue on appeal.  In December 2015, the Board corrected this administrative error by separately adjudicating service connection for a bilateral shoulder disability.  In this decision, service connection for the bilateral shoulder disability was granted and service connection for a bilateral upper extremity neurological disorder was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

A bilateral upper extremity neurological disability, to include bilateral carpal tunnel syndrome (CTS) of the hands and bilateral ulnar nerve entrapment of the elbows, was not shown in service or within a year of service discharge in August 1965 or July 1991; and, the evidence of record fails to establish an etiological link between these disabilities and a period of military active service or a relationship on a secondary basis to the Veteran's service-connected cervical spine or bilateral shoulder disability.


CONCLUSION OF LAW

A bilateral upper extremity neurological disability was not incurred during a period of active military service and is not causally related to or aggravated by the service-connected cervical spine or bilateral shoulder disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See March 2005 and March 2006 correspondence and May 2006 DRO hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records have been obtained and this matter has been remanded on multiple occasions to ensure all available post service treatment records are associated with the file and in order for the Veteran to receive an adequate examination.  The matter involving the etiology of the claimed disability was also referred to a specialist in order to obtain a medical nexus opinion.  In a May 2016 Informal Hearing Presentation, the Veteran's representative proposed that the matter should be remanded since the February 2016 VA examiner did not offer an opinion that addressed direct service connection.  The Board's December 2015 remand only sought opinions that address secondary service connection, so the February 2016 VA examination is responsive to the remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Opinions were not sought regarding direct service connection as this theory of entitlement was previously addressed in an earlier VHA opinion.  

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his bilateral upper extremity neurological disorder had its onset during service.  

A September 1990 service treatment record shows the Veteran complained of a sore back and stiff joints.  The following month he complained of neck, back, and toe pain that had been persistent for at least one month.  He complained of pain in his back and basically everywhere else in his body.  In November 1990, he complained of numbness and tingling in his arms intermittently.   A September 1991 record noted a history of general pain, but mostly in the neck and shoulder that was sometimes accompanied with numbness in his hands and feet.  The neurological evaluation was within normal limits.  The assessment was arthralgias.  See pages 7 to 9, 12 and 30 of STRs received June 11, 2015.

Post-service treatment records show the Veteran has bilateral carpel tunnel syndrome and bilateral ulnar neuropathy at the elbow.  See VA Examination received September 16, 2009.

Based on these records, the evidence establishes that the first two elements needed to establish service connection on a direct basis have been satisfied.  With regard to the third element, there is no probative evidence of a nexus between military service and his carpel tunnel syndrome or ulnar nerve entrapment.

The Veteran underwent VA examinations in September 2009 and May 2013 in which opinions were obtained regarding the likely etiology of the Veteran's claims disability.  Although each examiner offered opinions unfavorable to the claim, the Board found them to be inadequate to decide the claim, therefore, they were determined to have little probative value.  As a result, the Board was prompted to obtain a VHA opinion from a specialist.  The neurologist reviewed the claims file in December 2013 and briefly outlined the Veteran's medical history.  Based on this review, he opined that it is less likely than not that the Veteran's neurologic complaints in his upper extremities are related to military service.  The symptoms as related in the medical record are very nonspecific and do not point to any focal neurologic deficit, especially the note from October 1990 that noted his generalized complaints of pain in the back and basically everywhere else in his body.  These complaints cannot be attributable to carpel tunnel syndrome or ulnar neuropathy if it existed at that time.  See VHA clarification received December 19, 2013.

While the Veteran had some complaints in service, the neurologist who reviewed the records essentially found them to be vague and not attributable to current disabilities.  

These same nonspecific complaints were again noted just after service when the Veteran filed a claim for compensation and complained of numbness in his fingers.  These complaints, however, did not result in any neurological evaluation of the upper extremities.   See VA Examination received November 22, 1991.

No other complaints were noted until March 2003 when the Veteran gave a history of numbness in both hands that fluctuated with decreased extent.  His symptoms were possibly a little worse when he lay down at night or slept without moving for a long time.  He also reported that the numbness went away quickly.  The impression was questionable carpel tunnel syndrome/ulnar nerve entrapments.  See page 106 of Medical Treatment Record - Government Facility (MTR - GT) received November 23, 2010.  The diagnoses were later confirmed by EMG.  See page 1 of MTR - GT received November 23, 2010.

There is no probative evidence that indicates the symptoms the Veteran experienced in service are associated with his current neurological disorders.  Although the Veteran believes this association to be true, his opinion is this regard is not competent evidence.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's bilateral upper extremity neurological diagnoses based on knowledge of the neurological system.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 ( 2011).  It is not a simple cause and effect situation where a direct link may be obvious even to a layman.  While the Veteran can describe what he experiences (in this case, bilateral upper extremity numbness), he is not able to provide competent evidence as to the etiology of any bilateral upper extremity neurological diagnosis.  The Veteran does not have any such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

Thus, there is a notable lack of clinical findings or other medical evidence to link the in-service complaints to his current bilateral upper extremity neurological disorders.

With regard to secondary service connection, the Veteran has service-connected disabilities of the cervical spine and shoulders that must also be considered in the context of having a possible links to the Veteran's bilateral carpel tunnel syndrome or ulnar nerve entrapment.

Opinions on whether they are secondary to the cervical spine disability were offered by the VHA examiner and opinions as to the bilateral shoulder disability were provided by the February 2016 VA examiner.

With respect to the cervical spine, the VHA neurologist opined that it is less likely as not that the neurologic disability of the upper extremities was caused or aggravated by service connected degenerative joint disease of the cervical spine.  It is clear that the Veteran had very mild cervical degenerative joint disease as evidenced by the report of a December 2007 cervical MRI scan, which was followed 2 years later by a plain X-ray of the cervical spine that showed bony spurs.  It is also quite clear that he did not have any neural foramen significant narrowing or cord compression.  There was no evidence on EMG to indicate a compression of a nerve root as it exits through the neural foramen.  These changes on imaging studies and the changes on EMG and nerve conduction studies as indicated above did not cause a disability.  Similarly, the mild bony cervical degenerative joint disease does not result in spinal cord compression or narrowing of the cervical foramina sufficient to cause radiculopathy.  The EMG did not document a radiculopathy.

The February 2016 VA examiner opined that the Veteran's carpal tunnel syndrome and bilateral ulnar entrapment of the elbows are less likely than not related or caused by his service- connected bilateral shoulder degenerative joint disease.  They physician explained that carpal tunnel syndrome is caused by the compression of the median nerve as it travels through the carpal tunnel in the wrist area, which is at distant anatomical location from shoulder area.  And ulnar entrapment of the elbows is caused by the compression of the ulnar nerve at elbow area, which is at distant anatomical location from shoulder area.  Shoulder degenerative joint disease is not an etiological factor or risk factor for carpal tunnel syndrome or ulnar entrapment of the elbows.

Carpal tunnel syndrome (CTS) refers to the complex of symptoms and signs brought on by compression of the median nerve as it travels through the carpal tunnel.  The carpal tunnel is formed by the transverse carpal ligament (flexor retinaculum) superiorly with the carpal bones inferiorly.  The median nerve, accompanied by the nine flexor tendons of the forearm musculature, must pass through this anatomic tunnel.  When compression of the median nerve occurs, ischemia and mechanical disruption of the nerve follow.

The most common site of focal ulnar entrapment or compression is at the elbow, followed by the wrist.  The etiology of ulnar nerve lesions at the elbow includes acute trauma (e.g., distal humeral fracture, nerve lacerations, perioperative injury) and nerve compression, traction, or friction from leaning on the elbow or from prolonged elbow flexion.  Intrinsic causes include elbow joint pathology such as osteophytes, arthritis, synovitis, anomalous muscles or fibrous bands, ganglia, and other mass lesions.

The physician also opined that the carpal tunnel syndrome and bilateral ulnar entrapment of the elbows are less likely than not aggravated by his service-connected bilateral shoulder degenerative joint disease.  The anatomical locations of the pathology are different as mentioned above.  Moreover there are no medical records pertaining to similar aggravation.  See C&P Exam received February 1, 2016.  

The Board accords great probative weight to the VHA physician's and VA examiner's opinions since they were based on an accurate factual premise, and offer clear conclusions with supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The VA compensation examiner's and VHA neurologist's unfavorable opinions, therefore, constitute compelling evidence against the claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  These opinions are against the claim on both direct and secondary bases, probative, and uncontested by any of the other medical evidence of record.

As no competent evidence has been presented to support the claim for service connection on a direct or secondary basis, and the weight of the available competent evidence is unfavorable to the claim, the Board finds that a preponderance of the evidence is against service connection for a bilateral upper extremity neurological disorder and direct and secondary bases.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.


ORDER

Service connection for bilateral upper extremity neurological disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine and shoulders, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


